Name: Commission Regulation (EEC) No 2884/84 of 12 October 1984 re-establishing the levying of customs duties on dioctyl phthalates, falling within subheading 29.15 C ex III and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 84 Official Journal of the European Communities No L 272/21 COMMISSION REGULATION (EEC) No 2884/84 of 12 October 1984 re-establishing the levying of customs duties on dioctyl phthalates, falling within subheading 29.15 C ex III and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply imports of these products into the Community, origi ­ nating in Romania, reached that reference base after being charged thereagainst ; whereas the exchange of information organized by the Commission has demon ­ strated that continuance of the preference threatens to cause economic difficulties in a region of the Commu ­ nity ; whereas, therefore, customs duties in respect of the products in question must be re-established against Romania, HAS ADOPTED THIS REGULATION : Article 1 As from 16 October 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83, shall be re-established on imports into the Community of the following products origi ­ nating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex B, originating in each of the countries or territories listed in Annex C, shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 of that Regulation ; Whereas, as provided for in Article 12 of that Regula ­ tion , where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes or threatens to cause, economic diffi ­ culties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas, for this purpose , the reference base to be considered shall be, as a general rule, 1 50 % of the highest maximum amount valid for 1980 ; Whereas, in the case of dioctyl phthalates falling within subheading 29.15 C ex III , the reference base is fixed at 321 000 ECU ; whereas, on 11 October 1984, CCT heading No Description 29.15 C ex III (NIMEXE code 29.15-63) Dioctyl phthalates Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1984 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24 . 12 . 1983, p. 1 .